                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 

KATHERINE CARRASQUILLO,                                                       No. 4:16-CV-01651

                             Plaintiff,                                       (Judge Brann)

              v.

SELINSGROVE AREA
SCHOOL DISTRICT,

                            Defendant.

                                                           MEMORANDUM OPINION

                                                               OCTOBER 24, 2018

              The Selinsgrove Area School District moved for summary judgment on the

complaint filed by Katherine Carrasquillo. For the reasons that follow, the School

District’s motion will be granted.

I.            BACKGROUND

              Katherine Carrasquillo, a Hispanic woman, began working as a School

District custodian in 2000.1 By the beginning of 2014, she was the second-shift

custodial supervisor at the District’s intermediate school.2 Near the end of that

year, she was told that the District was considering appointing her as the second-

shift custodial supervisor at the high school.

                                                            
1
       Deposition of Katherine Carrasquillo (ECF No. 41-28) at 64.
2
       Deposition of Katherine Carrasquillo at 65.
              Ms. Carrasquillo, however, resisted the move. She warned her supervisor,

Troy Beaver (the School District’s Director of Buildings and Grounds),3 about the

acrimonious relationship4 she had with Donna Heimbach, the high school’s first-

shift custodial supervisor.5 She also produced letters of support from several

teachers whom she worked with at the intermediate school.6 Despite her protests,

the transfer was effectuated on December 29, 2014.7 While it is unclear whether

the move was made out of a need to fill the high school position or out of a desire

to eliminate the intermediate school position (or perhaps both),8 Ms. Carrasquillo




                                                            
3
       Deposition of Troy Beaver (ECF No. 30-5) at 6.
4
       Deposition of Katherine Carrasquillo at 51-60 (describing aspects of that relationship).
5
       Deposition of Troy Beaver at 16 (“[S]he said she didn’t really like Donna and didn’t really
       want to work with her.”); Deposition of Katherine Carrasquillo at 60 (Q: “[Y]ou believed . .
       . that the personality conflict between you and M[s.] Heimbach would make working for her
       untenable for you?” A: “I believe that he put us in a hostile environment which I told him. I
       begged him please don’t put me there.”).
6
       ECF Nos. 41-12, 41-14.
7
       January 6, 2015 Letter from the District to Ms. Carrasquillo (ECF No. 30-9).
8
       See Deposition of Chad Cohrs (ECF No. 30-3) (noting that the District was “in the process of
       . . . looking to phase out second shift supervisors”); Deposition of Katherine Carrasquillo at 7
       (noting that Mr. Beaver told her “that he transferred [her] because he needed a supervisor in
       the high school”); Deposition of Troy Beaver at 10 (“I needed a position at the high school
       filled, a position for supervisor”); Deposition of Jeffrey Hummel (ECF No. 30-6) at 48 (“We
       were eliminating the second shift supervisors at the elementary and intermediate school.”);
       Minutes from January 27, 2015 School Board Meeting (ECF No. 30-14) (noting that “[t]he
       transfer was made due to the need for a second shift supervisor at the high school”);
       Deposition of Susan Walter (ECF No. 41-7) (noting that Ms. Carrasquillo “would have a
       choice of going to the high school, keeping her supervisor title, or she could stay at the
       intermediate school but she would lose her title and part of her pay would be cut”).


                                                               - 2 - 
admitted in her deposition that she does not believe the transfer was based in any

way on her race.9

              As she perhaps anticipated, Ms. Carrasquillo quickly ran into some

difficulties in her new position. In January 2015 she was written up by Ms.

Heimbach for failing to do an “Outside Building Check,”10 and was reprimanded

by Ms. Heimbach for asking the other second-shift custodians (Kathy Snyder and

Chris Shaffer) for their assistance with assigned tasks.11 On January 27, 2015, Ms.

Carrasquillo informed the School Board of her “ongoing issues” with Ms.

Heimbach.12 There is no evidence, however, that Ms. Carrasquillo raised any

complaints about racial discrimination at that time.13




                                                            
9
       Deposition of Katherine Carrasquillo at 51 (Q: “[Y]ou don’t believe that your transfer to the
       high school was based on your race?” A: “No.”)
10
       January 23, 2015 Write-Up of Ms. Carrasquillo (ECF No. 41-13); see also Minutes from
       January 27, 2015 School Board Meeting (indicating that Ms. Carrasquillo “received two
       letters of reprimand from” Ms. Heimbach).
11
       November 1, 2017 Deposition of Donna Heimbach (“First Deposition of Donna Heimbach”;
       ECF No. 41-2) at 22; Deposition of Troy Beaver at 22 (noting that Ms. Snyder and Mr.
       Shaffer told Ms. Heimbach that “they were doing most of [Ms. Carrasquillo’s] work” and
       “[w]ere getting assigned tasks that they thought were within the purview of Ms.
       Carrasquillo’s job”).
12
       Minutes from January 27, 2015 School Board Meeting; see also id. (noting Ms.
       Carrasquillo’s “two letters of reprimand from the first[-]shift supervisor” and that Ms.
       Carrasquillo “wants [to be] transferred out of the high school”).
13
       Deposition of Katherine Carrasquillo at 87 (Q: “Did you tell the board or the superintendent
       during the [January 27, 2015 board] meeting that you believed that M[s.] Heimbach was
       discriminating against you on the basis of your race or national origin?” A: “I don’t
       remember, I don’t remember.”).


                                                               - 3 - 
              In an April 2015 evaluation, Mr. Beaver described Ms. Carrasquillo’s

performance as “unsatisfactory,” noting that he felt that Ms. Carrasquillo “need[ed]

to be able to take constructive criticism[,] . . . to complete tasks in a timely manner,

. . . [and] to work with fellow workers on communication.”14 Perhaps as a result of

this evaluation, Mr. Beaver asked Ms. Heimbach to perform a “time study” on Ms.

Carrasquillo, Ms. Snyder, and Mr. Shaffer in order to observe, analyze, and

evaluate those employees’ execution of their assigned duties.15 At some time

during this May 2015 time study, the two women engaged in a verbal altercation,

during which Ms. Heimbach allegedly referred to Ms. Carrasquillo as a “Puerto

Rican bitch.”16 The next day, after another verbal altercation (this one in a staff

meeting), Ms. Heimbach allegedly asked the other custodians if Ms. Carrasquillo

“think[s] I’m her nigger.”17

              Ms. Carrasquillo took her allegations of racially-charged comments to Mr.

Beaver.18 Mr. Beaver questioned the other employees about the epithets, but most


                                                            
14
       April 16, 2015 Evaluation (ECF No. 41-18).
15
       Deposition of Troy Beaver at 46 (“I asked for a time study to see why things weren’t getting
       done.”); Deposition of Katherine Carrasquillo at 23 (“[Ms. Heimbach] was seeing how long
       it takes me to do my classrooms, watching what I do.”); First Deposition of Donna Heimbach
       at 40 (Q: “At some point in time did you start participating in a time study?” A: Yes.”).
16
       Deposition of Katherine Carrasquillo at 25.
17
       Deposition of Katherine Carrasquillo at 69.
18
       May 20, 2015 email from Katherine Carrasquillo to Troy Beaver (ECF No. 41-17);
       Deposition of Troy Beaver at 37 (Q: “Do you remember Ms. Carrasquillo complaining that
       Ms. Heimbach had called her a Puerto Rican bitch? A: I remember seeing an email—I don’t

                                                               - 4 - 
denied hearing them (or, in Ms. Heimbach’s case, denied uttering them).19

Ultimately, Mr. Beaver disbelieved Ms. Carrasquillo’s account because he felt Ms.

Carrasquillo was “disgruntled” about leaving the intermediate school.20 As for the

single employee who corroborated Ms. Carrasquillo’s claim about Ms. Heimbach’s

use of the “n-word,” Mr. Beaver “took that [corroboration] with a grain of salt,”

since that employee and Ms. Carrasquillo were “very close friends.”21

              Things did not improve for Ms. Carrasquillo at the high school. In a June

24, 2015 letter from the School District, she was informed that, “due to [her]

unsatisfactory evaluation,” she would not be given a raise.22 Correspondingly, she

was placed on an “Improvement Plan” that required her to, inter alia, “[h]ave

appropriate and professional interactions with . . . colleagues and subordinates”

and “[c]omplete scheduled tasks on a daily basis.”23 Additionally, over the next

several months, a dispute arose over Ms. Carrasquillo’s requests to receive her
                                                                                                                                                                                                
 

       think she ever told me fact to face that is what she said.”); Deposition of Lori Long (ECF No.
       41-5) at 16 (noting that Mr. Beaver asked about Ms. Heimbach’s use of the “n-word”).
19
       Deposition of Troy Beaver at 38 (Q: “Did any of them confirm that they heard [the “Puerto
       Rican bitch”] comment?” A: “No.”); Deposition of Lori Long (Q: “Mr. Beaver asked you if
       the [“n-word”] comment was made?” A: “Yes.” Q: “And what did you tell Mr. Beaver?”
       A: “Well, the whole group of us was standing there, and he said about had anybody heard
       Donna refer to something as [the “n-word”], and I said, yes, I did. And everybody else shook
       or said no. And I said, I did.”).
20
       Deposition of Troy Beaver at 39.
21
       Deposition of Troy Beaver at 56.
22
       June 22, 2015 Letter from the School District to Ms. Carrasquillo (ECF No. 30-12).
23
       Id.


                                                                                          - 5 - 
work assignments over email, which dispute ended in an email from Mr. Beaver to

Ms. Carrasquillo directing her to receive her work assignments in person.24

              On December 4, 2015, Ms. Carrasquillo was moved back to the intermediate

school.25                 Although she lost her supervisory duties as a consequence of that

retransfer, her rate of pay remained the same.26 However, because her hourly wage

was higher than other non-supervisory custodians, she was denied a raise in June

2016.27

              On July 7, 2015, Ms. Carrasquillo filed a five-count complaint alleging

employment discrimination (based on her age, race, gender, and national origin)

and retaliation.28 The School District moved for summary judgment on all counts

of that complaint on May 7, 2018.29 


                                                            
24
       September 15, 2015 email from Mr. Beaver to Ms. Carrasquillo (ECF No. 41-15); see also
       First Deposition of Donna Heimbach at 56 (“Troy told her that she was not to be using email,
       that is not the way that . . . the job was supposed to be done.”).
25
       January 6, 2016 Letter from the School District to Ms. Carrasquillo (ECF No. 30-10).
26
       Id.
27
       June 30, 2016 Letter from the School District to Ms. Carrasquillo (ECF No. 30-13).
28
       ECF No. 1.
       Ms. Carrasquillo initiated two other employment discrimination and retaliation suits against
       the School District. Carrasquillo v. Selinsgrove Area School District, No. 17-CV-00625
       (M.D. Pa. filed April 7, 2017); Carrasquillo v. Selinsgrove Area School District, No. 18-CV-
       00198 (M.D. Pa. filed January 28, 2018). These suits were later consolidated into the above-
       captioned action, ECF Nos. 19, 28, but Ms. Carrasquillo did not file a consolidated
       complaint.
       The three complaints are all based upon her employment with the School District and raise
       the same types of claims, and her papers opposing the instant motion for summary judgment
       do not distinguish between the three complaints. Therefore, to simplify matters, this opinion

                                                               - 6 - 
II.           DISCUSSION

              In her papers opposing the School District’s motion for summary judgment,

Ms. Carrasquillo abandons her claims of discrimination based on age and gender30

and her request for punitive damages.31                                                                    She indicates instead that she is

proceeding forward on three theories: (1) that the School District took some

adverse employment action against her on the basis of racial or national origin

discrimination;32 (2) that she was subject to a hostile work environment based on

racial or national origin discrimination;33 and (3) that she was retaliated against for

engaging in protected activity.34 Those theories will be analyzed in sequence

below.

              A.             Standard of Review

              Summary judgment is granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a



                                                                                                                                                                                                
 

       and accompanying order will refer only to the complaint filed at the above-captioned docket
       number.
29
       ECF No. 30.
30
       Brief in Opposition (ECF No. 40) at 1 n.1.
31
       Brief in Opposition § III.g.
32
       Brief in Opposition § III.b-c.
33
       Brief in Opposition § III.d.
34
       Brief in Opposition § III.e.


                                                                                          - 7 - 
matter of law.”35 A dispute is “genuine if a reasonable trier-of-fact could find in

favor of the non-movant,” and “material if it could affect the outcome of the

case.”36 To defeat a motion for summary judgment, then, the nonmoving party

must point to evidence in the record that would allow a jury to rule in that party’s

favor.37 When deciding whether to grant summary judgment, a court should draw

all reasonable inferences in favor of the non-moving party.38

              B.             Adverse Employment Action Claims39

              Ms. Carrasquillo asserts that her adverse employment action claims should

be analyzed under the McDonnell Douglas burden-shifting framework.40

Therefore, she must show that she suffered some adverse employment action under




                                                            
35
       Federal Rule of Civil Procedure 56(a).
36
       Lichtenstein v. Univ. of Pittsburgh Medical Ctr., 691 F.3d 294, 300 (3rd Cir. 2012) (citing
       Anderson v. Liberty Lobby, 477 U.S. 242, 248, 252 (1986).
37
       Federal Rule of Civil Procedure 56(c)(1); Liberty Lobby, 477 U.S. at 249.
38
       Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation
       omitted).
39
       Ms. Carrasquillo brings her discrimination claims concurrently under Title VII, 42 U.S.C.
       § 2000e et seq.; under the Pennsylvania Human Relations Act, 43 P.S. § 951 et seq.; and
       under 42 U.S.C. § 1981. No matter the statutory basis, however, the analysis is the same.
       See Castleberry v. STI Group, 863 F.3d 259, 263 (3d Cir. 2017) (“In employment
       discrimination cases, [42 U.S.C. § 1981] claims are subject to the same analysis as
       discrimination claims under Title VII of the Civil Rights Act of 1964.”); Goosby v. Johnson
       & Johnson Medical, Inc., 228 F.3d 313, 317 n.2 (3d Cir. 2000) (“The analysis required for
       adjudicating [plaintiff’s] claim under [the] PHRA is identical to a Title VII inquiry[,] . . . and
       we therefore do not need to separately address [plaintiff’s] claim under the PHRA.”).
40
       Brief in Opposition at 3. See generally McDonnell-Douglas Corp. v. Green, 411 U.S. 792
       (1973).


                                                               - 8 - 
circumstances giving rise to an inference of intentional discrimination.41 Once this

prima facie case is established, the School District is required to point to its

“legitimate non-discriminatory reason” for the challenged action.42 If it does, the

burden shifts back to Ms. Carrasquillo to show that the proffered reason is

pretextual.43

              An “adverse employment action” is one that is “serious and tangible enough

to alter an employee’s compensation, terms, conditions, or privileges of

employment.”44 Ms. Carrasquillo, however, does a poor job of explaining which

of the School District’s actions she believes are legally adverse. To begin with,

she notes that “the adverse employment action is not necessarily the transfer itself,

but how the [School District] reacted thereafter.”45 This concession is appreciated,

especially since Ms. Carrasquillo herself admitted that the transfer was not racially

motivated.46



                                                            
41
       Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008).
42
       Id. The Third circuit has characterized this as a “relatively light burden.” Fuentes v. Perskie,
       32 F.3d 759, 763 (3d Cir. 1994).
43
       Makky, 541 F.3d at 214; see Fuentes v. Perskie, 32 F.3d at 765 (“the non-moving plaintiff
       must demonstrate such weaknesses, implausibilities, inconsistencies, incoherencies, or
       contradictions in the employer’s proffered legitimate reasons for its action that a reasonable
       factfinder could rationally find them unworthy of credence”).
44
       Cardenas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001).
45
       Brief in Opposition at 5.
46
       Deposition of Katherine Carrasquillo at 51 (Q: “[Y]ou don’t believe that your transfer to the
       high school was based on your race?” A: “No.”).


                                                               - 9 - 
              Ms. Carrasquillo then lists what she describes as a “multitude of adverse

employment actions apart and aside from the transfer itself,” including “the

disparate discipline imposed, the failure to give [her] a raise, the imposition of [the

Improvement Plan] and a negative performance review . . . [,] the complete

undermining of her supervisory authority over Caucasian employees[,] and

subjecting her to a ‘time-study’ which amounted to [Ms.] Heimbach eerily

following [her] in a harassing manner.”47 Ms. Carrasquillo unfortunately does not

expound any further on these listed grievances; the Court will therefore do its best

to decipher them.

              Regarding the “disparate discipline imposed,” this Court assumes that Ms.

Carrasquillo is referencing Ms. Heimbach’s “write-up” and reprimand in January

2015. Ms. Carrasquillo, however, does nothing to show that the legitimate, non-

discriminatory reason given for those actions (her failure to perform the “Outside

Building Check” and her requests for assistance from other custodians) is

pretextual. Ms. Carrasquillo does make a passing reference to the fact that she

“had [no] type of performance deficiencies prior to her transfer to the high school.”

This fact, however, does not show that her post-transfer performance was

sufficient.



                                                            
47
       Brief in Opposition at 6.


                                                               - 10 - 
              Regarding “the failure to give [Ms. Carrasquillo] a raise,” it is unclear

whether Ms. Carrasquillo is referring to the June 24, 2015 letter mentioned above

or the School District’s June 2016 refusal to increase her wage after her return to

the intermediate school. Ms. Carrasquillo, however, fails to discredit the proffered

rationales for either of those actions (her “unsatisfactory evaluation,” or the fact

that, after being moved to the intermediate school, she was no longer in a

supervisory position).                                         Similarly, Ms. Carrasquillo fails to show why the

“imposition of [the Improvement Plan] and a negative performance review” were

not due to her deficient performance.

              The Court is unsure what is meant by “the complete undermining of [Ms.

Carrasquillo’s] supervisory authority over Caucasian employees.”                                            Ms.

Carrasquillo does not explain the alleged “undermining” any further, and her

“Counter-Statement of Material Facts” states merely that Mr. Beaver “admitted

that it would have been improper for [Ms.] Heimbach to undermine [Ms.

Carrasquillo] as a supervisor.”48 Finally, regarding the “time-study” ordered by

Mr. Beaver, Ms. Carrasquillo has both failed to show that it was motivated in any

way by racial animus (Mr. Beaver, after all, requested that Ms. Heimbach observe

all of the second-shift custodial employees, not just Ms. Carrasquillo) and has



                                                            
48
       Counter-Statement of Material Facts (ECF No. 41) ¶ 51.


                                                                         - 11 - 
failed to discredit Mr. Beaver’s proffered reason (his desire to “see why things

weren’t getting done”).

              Ms. Carrasquillo’s claims based on adverse employment actions, then,

cannot survive.

              C.             Hostile Work Environment

              The United States Supreme Court has held that a hostile work environment

based on racial or national origin discrimination is actionable49 if it is “permeated

with discriminatory intimidation, ridicule, and insult . . . sufficiently severe or

pervasive [as] to alter the conditions of . . . employment.”50 For purposes of

liability, however, it is important to identify who is responsible for creating the

hostile atmosphere. If the perpetrator is a “supervisor”—i.e., is someone who is

“empowered . . . to take tangible employment actions against the victim”—then the

employer may be held vicariously for the perpetrator’s actions.51 If the perpetrator

is a co-worker, on the other hand, the employer is liable “only if it was negligent in

controlling working conditions.”52

              Ms. Carrasquillo lists several occurrences she believes created a hostile work

environment for her based on her race or national origin. She points to Ms.

                                                            
49
       Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57 (1986).
50
       Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993).
51
       Vance v. Ball State University, 570 U.S. 421, 424 (2013).
52
       Id. at 424.


                                                               - 12 - 
Heimbach’s use of the “n-word” and the phrase “Puerto Rican bitch.” She claims

that, on occasion, she would “walk into a room and hear [unspecified coworkers]

talking about Spanish,” which coworkers would then “get quiet” when they “s[aw]

[her] coming.”53 She believes that a “black doll” was once purposely moved from

a shelf to a bucket.54 And finally, she notes that an intermediate school teacher, in

the context of discussing the upcoming presidency of Donald Trump, asked her if

she had her “green card.”55 For purposes of this motion, this Court will assume

(without deciding) that these events created an objectively56 hostile work

environment based on Ms. Carrasquillo’s race or national origin.

              Ms. Carrasquillo does not argue, however, that any of these acts were

committed by a someone who was her “supervisor,” as that term has been defined

by the Supreme Court.57 Therefore, she must point to evidence from which a

                                                            
53
       Deposition of Katherine Carrasquillo at 38.
54
       Id.
55
       Id. at 46.
56
       Harris, 510 U.S. at 21 (“Conduct that is not severe or pervasive enough to create an
       objectively hostile or abusive work environment—an environment that a reasonable person
       would find hostile or abusive—is beyond Title VII’s purview.”) (emphasis added).
57
       Ms. Heimbach testified that she was “supervisor of the high school, period,” First Deposition
       of Donna Heimbach at 20, but Ms. Carrasquillo points to no evidence—nor can this Court
       find any—that shows that Ms. Heimbach was “empowered . . . to take employment action
       against” Ms. Carrasquillo. Although Ms. Heimbach was apparently able to “write-up” Ms.
       Carrasquillo, there is no evidence that her “write-ups” could have any tangible effect on Ms.
       Carrasquillo’s pay, etc.
       Ms. Carrasquillo does argue that “even if [Ms.] Heimbach was not [Ms. Carrasquillo’s] direct
       supervisor, her actions towards [Ms. Carrasquillo] are certainly actionable under a ‘cat’s
       paw’ theory of discrimination.” Brief in Opposition at 8. Ms. Carrasquillo, however, does

                                                               - 13 - 
factfinder could conclude that the School Board’s actions vis-à-vis Ms.

Carrasquillo’s work environment were negligent. Unfortunately, Ms. Carrasquillo

presents no argument on this issue in her brief.

              Ms. Carrasquillo does not indicate precisely when the incident with the

“black doll” occurred, nor when other employees were “talking about Spanish.”

She does not, however, claim that she reported these incidents to anyone at the

school. Therefore, it cannot be said that the School District responded negligently

to them.

              Regarding the racially-charged remarks of Ms. Heimbach, Ms. Carrasquillo

avers that these comments marked the first time she felt discriminated against

because of her race or national origin,58 and as noted above, Mr. Beaver responded

to them by directly confronting Ms. Heimbach and potential witnesses. The only

other claimed hostile incident that post-dates these remarks is the “green card”

comment (made more than a year later, and for which the offender was

suspended59), so even if it could be said that Mr. Beaver’s response to Ms.

Heimbach’s language was negligent (an issue which this Court need not, and

                                                                                                                                                                                                
 

       not elaborate further, and since “arguments raised in passing . . . but not squarely argued[] are
       considered waived,” John Wyeth & Bro. Ltd. v. CIGNA Intern. Corp., 119 F.3d 1070, 1076
       n.6 (3d Cir. 1997), this Court will not consider that theory of liability any further.
58
       Deposition of Katherine Carrasquillo at 68.
59
       Deposition of Jeffrey Hummel at 44.


                                                                                         - 14 - 
therefore does not, decide), it cannot be said that that negligence contributed to the

hostile work environment in any way.

              Ms. Carrasquillo’s hostile work environment claims, therefore, cannot

survive.60

              D.             Retaliation Claims

              To prove her retaliation claims, Ms. Carrasquillo must show that the School

Board took some adverse employment action against her because of her

participation in a protected activity.61 Retaliation claims are analyzed under the

same McDonnell Douglas burden-shifting framework as adverse employment

action claims.62

              The only adverse employment action discussed by Ms. Carrasquillo as being

arguably retaliatory is the School Board’s June 22, 2015 decision to withhold her

raise.63 As discussed above, Ms. Carrasquillo has failed to show that the proffered

reason for that action is pretextual.

              Ms. Carrasquillo’s retaliation claims, therefore, cannot survive.
                                                            
60
       Ms. Carrasquillo argues that the School District violated her rights under the Equal
       Protection Clause by remaining deliberately indifferent to the race- and national origin-based
       hostilities she encountered at work. Brief in Opposition § III.f. Because Ms. Carrasquillo’s
       Title VII-based hostile work environment claims have failed, this § 1983 claim fails as well.
       See Demoret v. Zegarelli, 451 F.3d 140, 149 (2d Cir. 2006) (“[T]he analysis for [§ 1983-
       based hostile work environment] claims is similar to that used for employment discrimination
       claims brought under Title VII . . . .”).
61
       Daniels v. School Dist. of Philadelphia, 776 F.3d 181, 193 (3d Cir. 2015).
62
       Id.
63
       Brief in Opposition § III.e.


                                                               - 15 - 
III.   CONCLUSION

       For the reasons discussed above, the School Board’s Motion for Summary

Judgment will be granted. An appropriate order follows.



                                               BY THE COURT:



                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                     - 16 - 
